I dissent on the ground that the undisputed proof shows there was a space of eight feet from the pulley in which appellee could have applied the dressing to the belt, and that, in choosing a place so close to the pulley as to make it dangerous, he assumed *Page 1011 
the risk. The danger was perfectly obvious, and on this question the case is ruled by Ward Furniture Mfg. Co. v. Weigand, 173 Ark. 762, 293 S.W. 1002. On the authority of that case the judgment should be reversed and the case dismissed. I therefore dissent on the order reversing and remanding. I concur otherwise.